DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokoi et al. (PG Pub. No. 2018/0158691) in view of Sahara et al. (PG Pub. No. US 2002/0180041 A1).
Regarding claim 1, Yokoi teaches a method comprising:
providing singulated integrated circuit (IC) dice (¶ 0046: patterned surface 2 comprising semiconductor devices) on dicing tape of a carrier (¶ 0047: 4), wherein the singulated IC dice are positioned on the dicing tape to provide open space between sides of adjacent singulated IC dice (fig. 2c among others: 2 positioned indirectly on 4 , with empty space between sides of 2); 
disposing an underfill layer (¶ 0048: 3b) and a protective cover film (3a) above the singulated IC dice and the open space between the sides of the adjacent singulated IC dice (figs. 1b-1c: and 3a and 3b disposed above 2 and in open spaces between 2), wherein the protective cover film is positioned above the underfill layer (fig. 1c: 3a positioned above 3b), wherein the underfill layer and the protective cover film comprise one or more photodefinable materials (¶ 0057: at least 3a comprises a photocurable material); 
performing an operation to produce a pattern on the underfill layer and the protective cover film (¶ 0104 & fig. 6b: patterning operation performed on 3a and 3b); and
removing, based on the pattern, the underfill layer and the protective cover film at areas above the open space between the sides of the adjacent singulated IC dice to create portions of the underfill layer and portions of the protective cover film that are disposed above the singulated IC dice (figs. 6b-6c: processed portions of 3a and 3b removed above spaces between 2, leaving portions of 3b and 3a above 2).

Absent the above interpretation, the claims are also rejected under 35 USC § 103 as follows.
Sahara teaches a method of producing a pattern on a protective cover film, the method comprising performing an exposure operation (¶ 0073 & fig. 2G: resin layer 9 subjected to exposure and development, exposing the dicing scribe line 22).  Sahara further teaches another method of producing a pattern by using laser processing (¶ 0073, similar to Yokoi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi with the exposure of Sahara, as a means to avoid generating shock or external pressure when dividing the integrated circuit, preventing the protective cover film from peeling off from the semiconductor chip (Sahara, ¶ 0074).
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   In the instant case, exposure patterning is a suitable substitute for the laser patterning of Yokoi, as evidenced in ¶ 0073 of Sahara.

Regarding claim 2, Yokoi in view of Sahara teaches the method of claim 1, further comprising: 
providing a device wafer (Yokoi, ¶ 0046: 1) on the dicing tape of the carrier (Yokoi, fig. 2c: 1 provided on 4), wherein the device wafer comprises IC dice (Yokoi, ¶ 0046: wafer 1 has a patterned face 2 on the surface S of which a circuit or the like of the semiconductor device is formed); and 
separating the IC dice from the device wafer to form the singulated IC dice (Yokoi, ¶ 0049 & fig. 4b: semiconductor wafer is divided into individual chips 7, which results in singulation).

Regarding claim 5, Yokoi in view of Sahara teaches the method of claim 1, wherein performing the exposure operation to produce the pattern on the underfill layer and the protective cover film comprises: projecting light through a top surface of the protective cover film to the underfill layer to form the pattern (Sahara, ¶ 0073: light projected onto photosensitive cover resin 9 on a top surface of substrate 21.  Since the resin is photosensitive, light implicitly projects through the cover film in order to enable formation of the pattern).

Regarding claim 6, Yokoi in view of Sahara teaches the method of claim 1, further comprising: removing one or more portions of the protective cover film from the singulated IC dice (Yokoi, ¶ 0104 & fig. 6c: 3a removed from singulated surface portions 2), wherein the removal of the one or more portions of the protective cover film exposes respective one or more portions of the underfill layer above the singulated IC dice (Yokoi, fig. 6c: removing 3a exposes 3b above surface portions 2).

Regarding claim 7, Yokoi in view of Sahara teaches the method of claim 6, wherein removing the one or more portions of the protective cover film from the singulated IC dice comprises: performing a detaping operation that removes all of the portions of the protective cover film (Yokoi, ¶ 0105: fig. 6c: all portions of 3a removed by adhering tape to film 3a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara as applied to claim 2 above, and further in view of Karasaki et al. (PG Pub. No. US 2018/0174908 A1)
Regarding claim 3, Yokoi in view of Sahara teaches the method of claim 2, comprising separating IC dice from a device wafer (Yokoi, ¶ 0049 & fig. 4b: semiconductor wafer is divided into individual chips 
Yokoi in view of Sahara is silent to the method further comprising: performing a clean operation to remove loose particles associated with the separating the IC dice from the device wafer.
Karasaki teaches a method of separating a device wafer into IC dice (¶ 0006), wherein the method comprises a clean operation to remove loose particles associated with the separating the IC dice from the device wafer (¶ 0027: debris 140a adhered on the element regions 130 may be removed by cleaning the substrate 10 after the laser scribing step or the plasma dicing step).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara with a clean operation, as a means to avoid deteriorating a processing quality of subsequent dicing steps (Karasaki, ¶ 0020).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara as applied to claim 2 above, and further in view of Kawakami (PG Pub. No. US 2003/0190795 A1).
Regarding claim 8, Yokoi in view of Sahara teaches the method of claim 6, wherein removing the one or more portions of the protective cover film from the singulated IC dice comprises: 
removing a first portion of the protective cover film above a first singulated IC die (Yokoi, ¶ 0104 & fig. 6c: at least a first portion of 3a removed from singulated surface portions 2); and
removing the first singulated IC die from the carrier (Yokoi, fig. 5b: 7 removed from 4)
Yokoi in view of Sahara fails to teach the method further comprising subsequent to removing the first singulated IC die from the carrier, removing a second portion of the protective cover film above a second singulated IC die.

picking up a first singulated IC dice from a carrier (¶ 0060 & figs. 6a-6c: chip 3 picked up from carrier 16, similar to 4 of Yokoi), and 
subsequently removing a second portion of the protective cover film above a second singulated IC die (¶ 0067 & fig. 9a: second portion of 15 removed from second chip 3 after picking up first chip 3 from carrier 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara with the sequence of Kawakami, as a means to provide protection so the semiconductor chip becomes difficult to be damaged when picked up, that is, when pushed up with the push-up pin and also when vacuum-chucked, conveyed and fixed by means of the collet (Kawakami, ¶ 0086).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara and Kawakami as applied to claim 8 above, and further in view of US Hariharan et al. (PG Pub. No. 2019/0267287 A1).
Regarding claim 9, Yokoi in view of Sahara in view of Kawakami teaches the method of claim 8, comprising removing a first singulated IC die (Yokoi, fig. 5b: singulated die 7 removed from carrier 4).
Yokoi in view of Sahara in view of Kawakami does not teach the method further comprising stacking the first singulated IC die above another IC die.
Hariharan teaches a method of removing a first singulated IC die from a carrier (¶¶ 0030-0031 & figs. 3-4: singulated die 42 and/or 70, similar to 7 of Yokoi and/or 3 of Kawakami, removed from carrier 50, similar to 4 of Yokoi and/or 16 of Kawakami), and subsequently stacking the first singulated IC die 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara in view of Kawakami with the stacking of Hariharan, as a means to provide a benefit of higher density, smaller footprints, shorter electrical routing, and/or reduced power consumption (Hariharan, ¶ 0003). 
 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Kawakami.
Regarding claim 18, Yokoi teaches a method comprising: 
providing a device wafer (¶ 0046: 1) comprising integrated circuit (IC) dice (¶ 0046: 1 comprises a patterned face 2 on the surface S of which a circuit or the like of the semiconductor device is formed); 
disposing an underfill layer (¶ 0046: 3b) and a protective cover film ( ¶ 0046: 3a) above the device wafer (fig. 6a: 3b and 3a formed above 1/2), wherein the protective cover film is above and coupled to the underfill layer (fig. 6a: 3a coupled to 3b); and 
dicing, by a processing device, the IC dice from the device wafer to form singulated IC dice (¶¶ 0048, 0104 & fig. 6b: semiconductor wafer is divided into individual chips 7, which results in singulation), wherein the singulated IC dice comprise portions of the underfill layer disposed above the singulated IC dice (figs. 4b-4c: portions of 3b disposed above chips 7).
Yokoi further teaches the protective cover film comprises resin (¶ 0056), and the singulated IC dice are picked up by a collet (¶ 0049 & fig. 5b).

Kawakami teaches a method of picking up singulated IC dice with a collet (¶ 0060 & figs. 6a-6c: chip 3 picked up by collet 20, similar to that of Yokoi), wherein portions of a protective cover resin film (¶ 0051: 15, similar to 3a of Yokoi) are disposed above respective singulated IC dice (figs. 6a-6d: 15 disposed above individual chips 3, similar to 7 of Yokoi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi to include portions of the protective cover film disposed above the singulated IC dice, as a means to provide protection so the semiconductor chip becomes difficult to be damaged when picked up, that is, when pushed up with the push-up pin and also when vacuum-chucked, conveyed and fixed by means of the collet (Kawakami, ¶ 0086).
 
Regarding claim 19, Yokoi in view of Kawakami teaches the method of claim 18, further comprising: 
directing a laser source device to emit light towards the protective cover film and the underfill layer at a location that is above an area of the device wafer that is between the IC dice (Yokoi, ¶ 0104 & fig. 6b: irradiation from laser L directed toward 3a/3b at a location between IC dice patterns 2) such that the protective cover film and the underfill layer are separated into portions of the protective cover film and portions of the underfill layer that correspond to respective ones of the IC dice of the device wafer (Yokoi, fig. 6c: 3a/3b separated into portions corresponding to respective IC dice patterns 2).

Regarding claim 20, Yokoi in view of Kawakami teaches the method of claim 18, further comprising: 
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “projecting light through an underside of the dicing tape and the open space to the areas of the underfill layer and the protective cover film to form the pattern” as recited in claim 4.

Yokoi teaches projecting light to a protective cover film to form a pattern (figs. 3c and/or 6b: 3a and 3b patterned by exposure to irradiation from laser L).  However, Yokoi does not teach projecting light through an underside of dicing tape, as required by claim 4.
Lei et al. (Patent No. US 9,093,518 B1) teaches irradiating light through an underside of a dicing tape (figs. 4b1-4b2), but does not teach projecting the light to a protective cover film to form a pattern, as required by claim 4.

Conclusion
:
Kobayashi (PG Pub. No. US 2003/0045031 A1) discloses singulated integrated circuit (IC) dice (¶ 0035 & fig. 2a: patterned surface 29 of substrate 20, similar to patterned substrate surface 2 of Yokoi, comprises discrete semiconductor devices 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894